Title: To George Washington from John Kilty, 23 July 1794
From: Kilty, John
To: Washington, George


               
                  Sir,
                  Annapolis, July 23rd 1794.
               
               I beg leave once more respectfully to present myself to your Excellency among the Candidates for the Collectorship of the Port of Baltimore, made vacant by the death of General Williams, and to lay before you the enclosed Letter from the Chancellor of Maryland, which with the Testimonials I had the honour to transmit on a former occasion, must form the whole foundation of my hopes on this—Considerations of delicacy, of which it would be improper at this time to trouble your Excellency with an explanation, have prevented me from procuring more extensive recommendations.
               I hope Sir that I shall not be thought either so presumptuous or so simple as to entertain any very confident expectations of succeeding to an Office which I am told will excite the competition of many Gentlemen who, joined to great merit and the necessary talents, have the advantage of that kind of respectability which is derived from wealth and extensive connections; and some of whom have also had the happiness to render eminent public services. But although I am not of this fortunate description of Men, I should wrong the respectable persons who have advocated my pretensions, and I should wrong my own consciousness of having faithfully and zealously discharged every duty in which I have hitherto been engaged, if I wholly disclaimed any view to the important office in question: nevertheless, it is almost needless to say that if the disposition of this Office should be such as to create another vacancy in the revenue department, I should be inclined thankfully to receive the post thus vacated.
               Loth as I am Sir to trespass on your attention, I cannot pass
                  
                  over the only occasion I may ever have of discharging my mind of an uneasiness which I have suffered on account of my letter written to Coll Howard and with my permission forwarded to your Excelly.  A judicious friend to whom I communicated such a copy as my recollection enabled me to make of that Letter, found in it a degree of impatience not justified by the occasion, and improper to be exhibited to the person on whose act it was the design of the letter to comment. If it can be supposed that there was any intentional disrespect in the observations I used, I will readily agree that apologies are unseasonable and impertinent. But allow me Sir to hope that the Testimonials which I have laid before you will if they do me no further service, protect me from the suspicion of offering at this time an interested explanation of the Letter in question Indeed notwithstanding the querulous style into which my feelings, suffering under a sense of humiliation as well as disappointment, drew me, I think the whole context of that letter will shew that I did not controvert the propriety of your Excellency’s decision on the materials before you, but that I blamed only the too great facility of Gentlemen in furnishing those materials indifferently to the first comer; a weakness remarkably prevalent in this State: which confounds all degrees of merit, and too effectually bars the avenues of public favour to those who cannot stoop to the practice of importunity, and who from constitutional diffidence and reserve are incapable of making great efforts in any matter that regards their own interests. On the whole Sir I entreat that whatever petulance appeared in that Letter may be imputed to a mortified state of mind, arizing principally from an apprehension that I had failed of success for want of greater exertions; and I hope to obtain credit when I profess that no ill fortune of my own can ever tempt me for a moment to doubt the purity of your views or the justice of your decisions.
               I shall only add Sir that this Letter with the one accompanying it, contains the whole of the means I employ on the present occasion as I deem it a derogation from your Excellency’s character and constitutional power, to use any indirect methods for obtaining an appointment, or in a word, to ask for public employment of any but the person whom the public has authorized to confer it. If this mode of acting does not on this or some future occasion procure me the notice of the General Government, I
                  
                  must still drudge for a pittance in my present employment; But I cannot help indulging a hope that the singularity of my fortune in being reduced (not by the loss of public confidence but by a necessary regard to the interests of a young family) to become the Clerk of a Board at which I have presided, will interest your Excellency’s generosity in my behalf. In all events Sir I beg you to pardon the freedom I have used in troubling you with so tedious a Letter, and to do me the Justice to believe that I am with the greatest and most sincere Respect Sir, Your Most Obedient humble Servant
               
                  John Kilty
               
            